Citation Nr: 0112341	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
June 1955. 

This matter arises from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
The veteran noted his disagreement with the noncompensable 
rating and requested further examination.  His hearing was 
examined again in April 2000, and his claim denied again.  
Subsequently he perfected his appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDING OF FACT

The veteran has Level I hearing in his right ear and Level II 
hearing in his left ear, commensurate with a noncompensable 
rating.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim for a compensable 
rating, he was afforded two VA audio examinations, and all of 
the pertinent medical records have been obtained.  Therefore, 
the VA has complied with the duty to assist as required 
pursuant to the Veterans Claims Assistance Act, supra. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

Since the veteran is appealing the original assignment of a 
noncompensable rating following an award of service 
connection, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

The veteran's claim for hearing loss was originally filed in 
1997, and he was subsequently afforded a VA examination of 
his ears and hearing in 1999.  On the 

authorized VA audiological evaluation in March 1999, pure 
tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
35
40
40
55
70
51
LEFT
30
40
55
70
70
59

Speech audiometry revealed excellent speech recognition 
ability, but the numerical percentage was not reported.  The 
Maryland CNC testing results were 96 percent in the right ear 
and 92 percent in the left ear.  The findings were reported 
to be consistent with bilateral sensorineural hearing loss.

The veteran was afforded further VA audio examination in 
April 2000.  The veteran reported decreased hearing since 
service.  




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
35
40
40
55
70
51
LEFT
35
35
55
70
70
58

Speech audiometry revealed excellent speech recognition 
ability with the Maryland CNC Word list revealing a score of 
96 percent for the right ear and 94 percent for the left ear.  
The examiner reported a diagnosis of mild to moderately-
severe sensorineural hearing loss from 500 to 4000 Hertz in 
each ear with excellent speech discrimination.  The examiner 
noted that the claims folder was not available for review.  

The veteran was afforded a hearing in October 2000.  He 
testified that his daily life is affected by his hearing in 
that he must often ask people to repeat things once or twice.  
He stated that he could hear over the telephone with his 
hearing aids but still had problems with background noise, 
and had difficulty with certain people's voices, even with 
the hearing aids.  He reported that he is unable to wear his 
hearing aids for 3-4 days at a time approximately once a 
month, due to sinus or throat infections.  However, he did 
not seek medical treatment for these infections but used 
over-the-counter medication.  He further testified that he 
believed that his last VA audio examination was incomplete 
because they did not perform the same tests they did when he 
was prescribed hearing aids.  It was only a speech test that 
was performed, not a measurement of tones.  The veteran also 
testified that he believed that the acoustic trauma he 
suffered during service took its toll over the years and 
"has contributed greatly to the hearing loss" he has.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  If impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85 (2000).

The prescribed regulations governing evaluation of hearing 
loss also state that an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In the instant case, after reviewing the evidence, including 
the two VA audiological examinations conducted in March 1999 
and April 2000, the veteran clearly presents with Level I 
hearing in the right ear and Level II hearing in the left 
ear, commensurate with a noncompensable rating.  
Notwithstanding the veteran's arguments and testimony that 
his hearing loss has continued to increase, the audiometric 
findings correspond to a noncompensable rating.  38 C.F.R. 
§ 4.86, Diagnostic Code 6100.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
compensable disability rating for bilateral hearing loss at 
any time since the award of service connection effective 
October 1997.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

